A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 30, 2021 has been entered.
In view of Applicants’ amendments/remarks, all the previous rejections and/or objections are hereby withdrawn.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with M. Roy, Ph.D. on August 10, 2021.

The application has been amended as follows: 
In the claims:
39.  (currently amended) A method of catalyzing a Factor X, comprising contacting the Factor X with a modified factor VII (FVII) polypeptide, wherein the modified FVII polypeptide of SEQ ID NO: 3, wherein the modified FVII polypeptide comprises a replacement at a position corresponding to position Q286 in a FVII polypeptide having the sequence of amino acids set forth in SEQ ID NO: 3, wherein the modification at position Q286 is an amino acid replacement with Arg (R)(Q286R), wherein the modified FVII polypeptide has at least 90% sequence identity to a polypeptide of any of SEQ ID NOS.: 1-3, wherein the modified FVII polypeptide has a kinetic constant for catalytic activity 
41.  (currently amended) The method of claim 39, wherein the modified FVII polypeptide has only 1, 2, 3, 4, 5, 6 or 7 amino acid modifications compared to an unmodified FVII polypeptide of SEQ ID NO: 3.
46.  (currently amended) The method of claim 39, wherein the modified FVII polypeptide comprises 

	Claims 39, 41-44, 46 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marsha Tsay whose telephone number is (571)272-2938.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Marsha Tsay/Primary Examiner, Art Unit 1656